


Exhibit 10.10
APOLLO GROUP, INC.
2000 STOCK INCENTIVE PLAN
PLAN AMENDMENT
The Apollo Group, Inc. 2000 Stock Incentive Plan, as previously amended and
restated (the “Plan”), is hereby further amended, effective December 13, 2012,
as follows:
Section 3.1(r) of the Plan is hereby amended in its entirety to read as follows:
“(r) “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goals for a Participant for a
Performance Period. The Performance Criteria that will be used to establish
Performance Goals are limited to the following: (i) pre-tax or after-tax net
earnings or net income, (ii) sales or revenue growth or other revenue or sales
objectives, (iii) cash flow, operating cash flow or free cash flow objectives,
(iv) return on assets or net assets, (v) return on stockholder equity, (vi)
return on capital or invested capital, (vii) Stock price per share or growth in
Stock price per share, (viii) total stockholder return, (ix) operating margin or
gross or net profit margin, (x) earnings per share, (xi) market share, (xii)
operating income or pre-tax or after-tax net operating income, (xiii) operating
profit or pre-tax or after-tax net operating profit, (xiv) operating earnings or
pre-tax or after-tax net operating earnings, (xv) earnings or operating income
before interest, taxes, depreciation, amortization and/or charges for
stock-based compensation, (xvi) economic value-added models, (xvii) cost
reductions, (xviii) budget objectives, (xix) litigation and regulatory
resolution goals, (xx) expense control goals, (xxi) measures of student academic
success, (xxii) measures of student satisfaction at one or more of the Company’s
universities or throughout the Company’s university system as a whole, as
formulated by the Committee and validated in one or more instances through one
or more independently-conducted surveys, (xxiii) measures of faculty performance
at one or more of the Company’s universities or throughout the Company’s
university system as a whole, (xxiv) measures of faculty satisfaction at one or
more of the Company’s universities or throughout the Company’s university system
as a whole, as formulated by the Committee and validated in one or more
instances through one or more independently-conducted surveys, (xxv) measures to
enhance student protection or student service at one or more of the Company’s
universities or throughout the Company’s university system as a whole, and
(xxvi) measures of employee productivity. Any of the foregoing criteria may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group or as measured in terms of one or more
business units or Subsidiaries of the Company. The Committee shall, within the
time prescribed by Section 162(m) of the Code, define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period for such Participant.”
Section 3.1(s) of the Plan is hereby amended in its entirety to read as follows:
“(s)    “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. The Committee, in its discretion, may, within the time
prescribed by Section 162(m) of the Code for establishing the Performance Goal
or Goals, specify one or more of the following adjustments or modifications to
be made in the calculation of such Performance Goal or Goals: (i) asset
impairments or write-downs, including impairment charges related to goodwill,
intangible assets or other long-lived assets, (ii) litigation verdicts,
judgments or claim settlements, (iii) the effect of changes in tax law,




--------------------------------------------------------------------------------




accounting principles or other laws, regulations or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and other related expenses, (v) extraordinary nonrecurring items, including
those addressed in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, and any other item that is either unusual
or infrequent in nature, as determined in accordance with Accounting Standards
Codification Topic 225-20 “Extraordinary and Unusual Items”, (vi) the operations
of any business acquired by the Company (or any Subsidiary) or of any joint
venture in which the Company (or any Subsidiary) participates, (vii) the
divestiture of one or more business operations or the assets of the Company or
(any Subsidiary) or of any joint venture in which the Company (or any
Subsidiary) participates, (viii) the costs incurred in connection with such
acquisitions or divestitures, (ix) the financial results of any businesses
classified as discontinued operations for all or a portion of the applicable
performance or measurement period, (x) items of income, gain, loss or expense
attributable to the operations of any business acquired or divested by the
Company or any Subsidiary, (xi) stock-based compensation, (xii) cash payments
made in settlement of incentive awards under the Plan or any other plan or
program implemented by the Company or any Subsidiary, (xiii) intercompany
transactions between or among the Company and one or more of its Subsidiaries,
(xiv) the impact of foreign exchange gains and losses and (xv) employee
separation costs not in the ordinary course of business.
In addition to the foregoing adjustments, should the Performance Goal be tied to
cash flow, operating cash flow or free cash flow objectives, then the Committee
may, in establishing the applicable targets, authorize adjustments, deductions
and/or exclusions with respect to one or more of the following items to the
extent those items are to be utilized in the calculation of cash flow, operating
cash flow or free cash flow for any or all of the fiscal years within the
applicable Performance Period or any other fiscal year that serves as a base or
comparative measurement year: (i) cash amounts expended in the acquisition of
property, plant and equipment, (ii) cash amounts paid in connection with actual
or proposed acquisitions of one or more businesses or the assets of one or more
businesses or in connection with start-up enterprises, (iii) cash flows or
adjusted cash flows attributable to any businesses or assets acquired or
divested during the Performance Period (or other relevant measurement period),
(iv) cash amounts paid as interest expense, (v) cash amounts received as
interest income, (vi) cash amounts paid in connection with judgments, verdicts
and settlements with respect to specified litigation matters, (vii) increases or
decreases in restricted cash attributable to Title IV student funding, (viii)
increases or decreases in working capital or other working capital adjustments,
(ix) cash flows or adjusted cash flows attributable to new businesses or
entities begun by the Company or any Subsidiary, (x) cash flow impact of
intercompany transactions between or among the Company and one or more
Subsidiaries involving the acquisition, licensing or cost sharing of intangible
assets, (xi) cash flow impact of costs or charges related to internal corporate
services, (xii) capital expenses, (xiii) capital leases, (xiv) items of income,
gain (or credit) or expense or loss associated with intercompany transactions
and (xv) debt obligations.




--------------------------------------------------------------------------------




In further clarification of the various adjustments that may be made to one or
more Performance Goals in accordance with this Section 3.1(s) and without
limiting the scope or generality of those permissible adjustments, should the
Performance Goal be tied to any net income, operating income or operating profit
objectives, then the Committee may, in establishing the applicable net income,
operating income or operating profit target, authorize one or more of the
following adjustments to net income, operating income or operating profit for
any fiscal year within the applicable Performance Period:
(i)     the exclusion of all acquisition costs expensed for the applicable
fiscal year, whether relating to acquisitions effected during that year or any
prior fiscal year,
(ii)     the exclusion of all income, gain or loss attributable to companies or
other entities acquired during the applicable fiscal year,
(iii)     the exclusion of impairment charges related to goodwill, intangible
assets or other long-lived assets,
(iv)     the exclusion of amounts expensed in connection with judgments,
verdicts and settlements with respect to specified litigation matters,
(v)    the exclusion of stock-based compensation expense or costs, as computed
in accordance with applicable accounting principles, and
(vi)    any other applicable adjustments authorized in accordance with the
foregoing provisions of this Section 3.1(s).”
Except as modified by this Plan Amendment, all the terms and provisions of the
Apollo Group, Inc. 2000 Stock Incentive Plan, as previously amended and
restated, shall continue in full force and effect.


























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Plan Amendment to be
executed on its behalf by its duly-authorized officer on this 13th day of
December 2012.


 
APOLLO GROUP, INC.
 
 
 
 
By:
/s/ Frederick J. Newton___________________________
 
 
 
 
Title:
Senior Vice President and Chief Human Resources Officer





